UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-KSB/A Amendment No.1 S ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to SYNTHENOL INC. (Exact name of registrant as specified in its charter) Florida 000-29219 98-0199508 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Suite 206, 388 Drake Vancouver, British Columbia, Canada V6B 6A8 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (604) 648-2090 (including area code) LegalPlay Entertainment INC. Address 201-1166 Alberni Street Vancouver, British Columbia, Canada V6E 3Z3 (Former name, former address and former fiscal year, if changed since last report) (Zip Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 or Regulation S-B is not contained herein, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. Yes S No £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No S Revenues for the year ended December 31, 2006 were $0.00. The aggregate value of the issuer’s common stock held by non-affiliates (assuming that the issuer’s only affiliates are its’ directors, officers and 10% or greater stockholders) of the issuer as of December 31, 2006 was $149,555 based upon the closing bid price of $0.625 per share of common stock on that date as reported by the NASD OTC Bulletin Board under the symbol “STHL”. REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS Not applicable. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date: March 5, 2007 – 731,522 Common Shares. DOCUMENTS INCORPORATED BY REFERENCE A description of “Documents Incorporated by Reference” is contained in Item 13 of this Report. Transitional Small Business Disclosure Format Yes S No £ Table of Contents EXPLANATORY NOTE This Amendment No.1 to our Annual Report on Form10-KSB for the year ended December 31, 2006, and filed on March30, 2007, is being filed to amend the report of the registrants current independent auditor and to include the report of the prior independent auditor in Item 7.The registrant has amended errors in Item 7, Item 8a, Item 14, signatures, and exhibits.Specifically, certain of the following changes are made herein: Item 7. Financial Statements and Supplementary Data (i) The report of the prior independent auditor has been inserted. (ii) The report of the registrants current independent auditor was amended to include schedule 1 Item 8a Controls and Procedures (i) In section (i), the text“Exchange Act Rule 13a-14” was changed to ” Exchange Act Rule 13a-15” (ii) In section (i), the text“effective in connection with the filing of this Annual Report on Form 10-KSB for the year ended December 31, 2004.” was changed to “effective as of the end ofthe period covered by this Annual Report on Form 10-KSB for the year ended December 31, 2006.” (iii) In section (ii), the text “prior to fiscal years ending on or after July 15, 2005” was changed to “until an annual report is filed for the first fiscal year ending on or after July 15, 2007” Signatures The date of signature for John Page and Cecil Morris has been included in all the appropriate areas, including Exhibits 31.1, 31.2, 32.1 and 32.2. NOTE REGARDING FORWARD LOOKING STATEMENTS This annual report on Form 10-KSB ("Report") contains statements that may contain forward-looking statements, concerning our future operations and planned future acquisitions and other matters and we intend that such forward-looking statements be subject to the safe harbors for such statements.Any statements that involve discussions with respect to predictions, expectations, belief, plans, projections, objectives, assumptions or future events or performance (often, but not always, using phrases such as "expects", or "does not expect", "is expected", "anticipates" or "does not anticipate", "plans", "estimates" or "intends", or stating that certain actions, events or results "may", "could", "might", or "will" be taken to occur or be achieved) are not statements of historical fact and may be "forward looking statements".These forward-looking statements include statements relating to, among other things, our ability to continue to successfully compete in our markets. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.Such forward-looking statements are based on our beliefs and estimates of management as well as on assumptions made by and information currently available to the registrant at the time such statements were made.Forward looking statements are subject to a variety of risks and uncertainties which could cause actual events or results to differ from those reflected in the forward looking statements, including, without limitation, the failure to obtain adequate financing on a timely basis and other risks and uncertainties. Actual results could differ materially from those projected in the forward-looking statements, either as a result of the matters set forth or incorporated in this Report generally and certain economic and business factors, some of which may be beyond our control. These factors include, among others, the risk factors discussed in the section entitled "risk factors." We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. SYNTHENOL INC. (the “Company”) FORM 10-KSB Table of Contents PART I Item 1. DESCRIPTION OF BUSINESS 1 Item 2. DESCRIPTION OF PROPERTY 9 Item 3. LEGAL PROCEEDINGS 9 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 PART II Item 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 12 Item 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 12 Item 7. FINANCIAL STATEMENTS 14 Item 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 30 Item 8a. CONTROLS AND PROCEDURES 30 Item 8b. OTHER INFORMATION 30 PART III Item 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 31 Item 10. EXECUTIVE COMPENSATION 32 Item 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENTAND RELATED STOCKHOLDER MATTERS 33 Item 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 Item 13. INDEX TO EXHIBITS 36 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 36 Table of Contents PART I Item 1. Description of Business Business Development We were incorporated in Florida on May 3, 1989 as Sparta Ventures Corp. In 1998 we entered into an agreement with Thermal Ablation Technologies Canada Inc., which had developed a thermal balloon ablation system to eliminate dysfunctional uterine bleeding. Our obligation was to raise $3 million to pursue the development of a prototype unit. As a result of this agreement, we changed our name to Thermal Ablation Technology Corporation on October 8, 1998. We raised $150,000 on a private placement basis, which was invested into the development of the prototype but we were unable to raise any further capital and as a result, the deal collapsed. After several months of unsuccessful operations, Thermal was abandoned and we were reclassified as a development stage enterprise in 1998. We retained a 6% interest in Thermal Ablation Technologies Canada Inc. with no further obligation. In June 1999, our directors undertook to restructure the company by agreeing in principal to sublicense the URL, www.poker.com, from Uninet Technology Inc. (“Uninet”), and undertook the development of an on-line Internet gaming marketing company. Uninet was in the process of negotiating a license of the URL from Ala Corp. on the basis that the rights to the URL would be sub-licensed to us immediately. We appointed one of Uninet's directors to our board and on July 9, 1999, we entered into a sub-license Agreement with Uninet and began our research in to the acquisition of a casino and/or poker software license. The terms of our agreement with Uninet included paying to Ala Corp. $100,000 and issuing to it 750,000 shares of our common stock as an initial fee plus pay an on-going royalty of 4 % of our gross revenue to Ala Corp. Half of the 750,000 shares referred to above were issued to two of our directors, one of whom was, at the time, also a director of Uninet. Pursuant to our sub-license agreement with Uninet, we acquired the exclusive worldwide rights to market the www.poker.com URL until the year 2098. In addition, the title to the URL transfers to us free and clear of all encumbrances when the cumulative on-going royalties paid to Ala Corp. exceeds $1 million. In August 1999, we entered into a one-year non-exclusive license agreement with ASF Software Inc. (“ASF”) of Belize. ASF agreed to license to us certain multi-player poker software with the specific provision that we would then sub-license the software to third parties. The terms of the license with ASF included payment of $135,000 plus an on-going royalty of 20% of the rake. The agreement was automatically renewed for one-year periods and either party could terminate the agreement with 90 days notice to the other party. In addition, ASF's associated company would provide credit card processing for a fee of 5.75%. On August 10, 1999, we changed our name to Poker.com, Inc. and on August 19, 1999, our common stock became quoted on the NASD OTC Bulletin Board under the symbol 'PKER'. As our business was to market and resell gaming licenses (as opposed to operating casinos or card rooms), in August 1999, we entered into an agreement with Antico Holdings S.A. ("Antico") a Costa Rican company whereby we granted Antico exclusive worldwide rights to use the URL wwe.poker.com for operating casino and/or card rooms, in consideration of $200,000. We retained all other rights to the URL for developing the web site as a portal, for advertising, marketing the Antico card-room, marketing casinos, marketing card rooms and other gaming software. Pursuant to our agreement with Antico, we earned a marketing fee of 20% of all deposits made to Antico's poker card room by players who log in to play poker and use their credit cards or send wire transfers to deposit funds to play poker. In September 1999, we raised $500,000 on a private placement basis to fund the development of our business model, namely creating www.poker.com as a gaming portal, selling software program sub-licenses and casino links for online gaming, marketing and selling banner advertising on our portal. - 1 - Table of Contents On November 29, 1999, our subsidiary, Casino Marketing S.A., purchased a Master Sub-License Agreement from Gamingtech Corporation (“Gamingtech “ a subsidiary of Chartwell Technologies Inc., which developed a suite of 18 casino games). We paid Gamingtech $100,000 for the non-exclusive worldwide rights to sell Gamingtech's casino software program licenses. Our agreement with Gamingtech enabled us to: a) sell independent casino software program sub-licenses for up to $75,000 plus a gross royalty fee of up to 35% of monthly net operating profit. This independent sub-license will enable the purchaser to use the licensor's proprietary software; and, b) sell dependant sub-license casino 'links' for up to $35,000 plus a gross royalty fee of between 35% and up to 65% of the sub-licensees net monthly revenue. In this situation the dependant sub-licensee is linked into an independent sub-licensees proprietary software and does not have its own proprietary software In December 1999, we raised a further $360,000 on a private placement basis for general working capital. On January 10, 2000, we sold one of Gamingtech's independent casino sub-licenses to Antico for $50,000 with the understanding that Antico would assist us in providing technical and administrative services from Costa Rica to our casino sub-licensees. Antico would pay us 35% of the net profits generated from their casino, known as Visual Casino. Antico will earn from web masters who purchase links to Visual Casino from us, a 3% administration fee. Visual Casino will provide the webmaster virtual time statistics on who is playing, how much has been deposited and how much has been won by the players. We realized by late December 1999 that the ASF software was outdated and ASF was refusing to update the software. We decided to find a new provider and in February 2000, we entered into a contract with TransNet International S.A. (“TransNet”) with a view to providing us with a new generation poker software license for a term of 50 years. We paid $30,000 to TransNet and an on-going royalty payment of 20% of the rake from the use of the software plus a fee of $50,000 for every master license we sold. The software was delivered to us in August of 2000 and since that time we sold master card room licenses and sub-licenses.Antico agreed to accept the new software program in place of the ASF software despite the problems in change over. After notice was given to ASF of cancellation of the master license agreement, ASF instructed Credit Card Processing of Belize to hold back payments which resulted in Antico not being paid the 15% hold backs and its’ inability to pay us royalty payments. Antico agreed to assign the withholding payments to ensure that we receive the outstanding royalty fees due. By mid 2000, we realized that the Gamingtech software was badly constructed and Gamingtech was unable to upgrade it’s system. As a result, on September 14, 2000, the Company purchased a casino software license from Starnet Systems International Inc. (“Starnet”) in return for $100,000 in advertising and monthly fees based on a percentage of net monthly revenue.We then cancelled our agreement with Gamingtech. By December 2000, we had launched two Starnet Casino websites. In July 2001, we launched a poker affiliate software program, which enabled sub-licensees to offer webmasters the ability to earn fees by directing traffic to a poker.com poker room. Features of the affiliate program included no investment and no risk to the webmasters, real-time statistics, accumulated bad beat jackpot, and 24/7 technical and customer support. We offered alternative casino software to our customers in July 2001 when we entered into a strategic relationship with Trimon Software Systems Inc. (“Trimon”).Trimon offered: baccarat, black jack, craps, Caribbean poker, let-it-ride poker, pai-gow poker, American roulette, slot machine and video poker. The Trimon software enabled our casino owner/operators to extend their poker and casino games into the wireless and closed circuit areas through WAP (wireless application protocol), casino-on-tv and casino kiosk. In September 2001 we sold a Poker master license to Microgaming Systems Ltd. (“Microgaming “a South African/UK Company and one of the largest casino licensors on the Internet) to market on-line multi-player poker software sublicenses. Microgaming's intention was to provide all their casino licensees with a poker card room sublicense. We would earn a licensing fee for each sublicense sold plus a monthly royalty fee. - 2 - Table of Contents In November 2001, we entered into an agreement with Focusnet Capital Inc. and Pyramid Casino to provide a master poker card room. On November 30, 2001, our subsidiary, Casino Marketing S.A. (“Casino Marketing”), amended its original agreement with TransNet whereby the fee payable was reduced as follows: (i) a $50,000 license fee was payable provided Casino Marketing sold a master license for $100,000 or more; (ii) if sold for under $100,000 the fee would be reduced to 40%. TransNet also agreed to provide Casino Marketing with a new software program to enable Casino Marketing to sell sub-licenses for not less than $50,000. TransNet was to receive a fee of $20,000 for each sub-license sold. It was further agreed that the royalty fee payable to TransNet would be reduced to 50% of the royalties that Casino Marketing received from sub-licensees rather than 20% of the rake. Our strategy in 2002 was to continue to acquire master licenses from software developers to resell their software programs to earn licensing fees and royalty fees as opposed to developing our own proprietary software, which requires substantial capital and human resources. Our experience determined that some software developers lack the marketing expertise to take advantage of the market potential for selling sub-licenses. The software developers themselves also recognized the fact that the more licenses they sell, directly or indirectly, the greater their royalty revenue.We were able to acquire master sub-licensing contracts from software developers and offered software development from Trimon Software System Inc.; Starnet Systems International Inc. and TransNet International Gaming S.A. During 2002 we continued marketing casino and poker licenses. In or about mid-2002, we recognized some major shortcomings of our marketing efforts. Our costs of sales were extraordinarily high and did not justify the overhead expenses. A second fundamental issue was that sales were being made to unqualified buyers, which resulted in buyer dissatisfaction and eventual cancellation, which impacted our credibility and financial performance. Because our licensees who acquired the software from us were unqualified to operate on-line games, we would receive a licensing fee but the operator was destined to fail. As a result, we restructured our selling activities and reduced the number of our employees. Also during 2002, legislation was introduced to the United States Congress to prohibit on-line gaming. We felt it would be prudent to focus the resources of our business on developing an on-line skill based poker system. In early 2003, we were able to acquire the rights to a provisional patent for the method of determining skill in a tournament setting and undertook to realize the technology in an on-line environment. On February 12, 2003 we acquired the rights, title and interest in a skill-based method of playing poker online known as Skill Poker. Skill Poker was invented by Randy Peterson, a retired Vancouver police detective who sold it to Blue Diamond International Capital (“Blue Diamond”). The provisional patent application covering the method of playing Skill Poker was acquired by us from Blue Diamond for $50,000 in cash and through the issuance of 3,000,000 common shares issued in accordance with Regulation S of the Securities Act of 1933 (based on the closing market price of $0.035 on the date of issue for a total cost of $105,000). On-going consideration payable to Blue Diamond included a monthly minimum payment of $3,500 or 4% of the gross revenue earned through the operation of Skill Poker, whichever was the greater. In the event that we further licensed the technology to a third party, Blue Diamond would also receive 20% of any initial license fee and 4% of the gross revenue of any such licensee. The provisional patent application, the related trademarks and the operations of Skill Poker were conducted through a wholly owned Washington State subsidiary, Skill Poker.com Inc., which was incorporated in February of 2003. - 3 - Table of Contents In March 2004, SkillPoker and Blue Diamond entered into an Addendum to the original Agreement, whereby they agreed to amend the minimum monthly payment from SkillPoker to Blue Diamond from US$3,500 to US$2,500 per month, for a period of six months commencing on March 1 2004. In consideration for the reduction of the monthly payment, the Company agreed to pay Blue Diamond US$6,000 in common stock, issued in accordance with Rule 144 based on a 30 day trading average price from the date of the Addendum. Skill Poker is a skill-based method of playing poker online which removes the elements of chance. The legality as a skill-based game was opined upon by I. Nelson Rose, a professor of law at Whittier University in California. Dr. Rose has represented the U.S and Canadian governments in addition to state and provincial governments and many commercial gaming operators. Skill Poker.com Inc. earns its’ revenue through the operation of skill based poker tournaments online whereby players enter tournaments paying a buy in and a tournament fee. Skill Poker.com Inc. earns only the tournament fee and does not participate in the buy in. The legality or illegality of the Skill Poker system with respect to U.S or Canadian gaming regulations can not be determined considering the fact that the system has not been challenged in a court of law. It is, however, widely considered that games of skill are different from games of chance and therefore are not considered gambling by regulatory bodies. In order to create the system online, we required poker software and on March 31, 2003 acquired a license to the source code of proprietary software owned by Pokersoft Corporation A.V.V. (“PokerSoft”) The license included the development of the Skill Poker system incorporating the claims as set forth in the provisional patent application. The system, which has been developed, is proprietary to Skill Poker and cannot be used by any third parties without prior consent or license from Skill Poker.com Inc., which includes both the software operating Skill Poker and the provisional patent application. Consideration payable to Pokersoft included $30,000 in cash and the issuance of 3,000,000 shares issued in accordance with Regulation S of the Securities Act of 1933 (based on the closing market price of $0.018 on the date of issue for a total cost of $54,000). Ongoing consideration payable to Pokersoft includes a monthly minimum of $3,000 or 15% of the gross tournament fees earned by Skill Poker, whichever the greater. The development cost of the system will be paid in addition to the above. On September 17, 2003, our wholly owned subsidiary, SkillPoker.com, Inc. officially launched a beta for SkillPoker tournaments on www.SkillPoker.com, the first skill based poker site in North America.On November 15, 2003, our wholly owned subsidiary, SkillPoker.com officially released the real money, pay-for-play version for SkillPoker tournaments on www.SkillPoker.com. In 2003, we generated marginal revenues from the patent pending SkillPoker system.It became apparent that even though the Skill Poker was a legal way of playing Poker on linethere was no incentive for players that were playing on “illegal” sites to change over to skill poker. LegalPlay came to the conclusion that the business model would not succeed until the U.S Government outlawed all on-line gaming which is logistically almost impossible to achieve. On September 15 2003, we changed our name to LegalPlay Entertainment, Inc. in accordance with shareholder approval received at the Annual General Meeting held September 9, 2003. On September 17, 2003, our common stock symbol changed to 'LPLE' on the NASD OTC Bulletin Board. On January 6, 2004, we issued 605,000 options under the terms of the 1998 Combined Incentive and Nonqualified Stock Option Plan to employees, officers and directors. These stock options have no vesting provision, with the exercise price at $0.11 and will expire in two years from the date of issue. On the date of the grant, the market price of the stock was equal to the exercise price. On January 23, 2004, we entered into a letter of intent with GamblingVision Group Inc. (“GamblingVision”) whereby GamblingVision will, subject to the conditions of closing, merge with a subsidiary corporation of LegalPlay. Following our due diligence period, we announced on March 31, 2004 that we would not be completing the transaction to acquire GamblingVision due to our findings that the technology was too premature and was not an immediate fit with our core business of gaming relating products which do not contravene gaming regulations. - 4 - Table of Contents On June 1,2004, PokerSoft sent a demand letter to SkillPoker regarding the lack of payment of the May 2004 invoice in the amount of $3,000. The outstanding payment was not made to PokerSoft within the ten days stipulated in their demand letter. On June 15, 2004, SkillPoker received a subsequent letter from PokerSoft giving them notice that, effective immediately, they were terminating the License Agreement, as per Clause 7(a) of the contract. On February 16, 2005, the Company made the necessary regulatory filings with the U.S. Securities and Exchange Commission in regards to their change in auditor. The company filed a Form 15-12(g) with the United States Securities and Exchange Commission (“SEC”) on March 18, 2005, terminating their obligations as a reporting issuer. At that time, the Company did not have the financial resources to pay the accounting or legal fees which were necessary to complete the regulatory filings for the SEC. As a result of this filing, the company was no longer listed on the OTC-BB and became listed on the Pink Sheets under the trading symbol, LPLE.PK. InApril 2005,the Company and SkillPoker were in default under the terms and conditions of the Blue Diamond Agreement who gave written notice to cancel the Agreement and take back the assignment of the inventions. On April 14, 2005, the parties entered into an Assignment Agreement, where in consideration of the sum of $1.00, SkillPoker assigned to Blue Diamond the inventions and patents known as: Country Serial Number Filing Date United States 60/393,736 July 8, 2002 United States 10/614,752 July 8, 2003 In October, 2001, the Company’s wholly-owned subsidiary, Casino Marketing S.A. entered an agreement with Genius Goods Inc. for the exclusive marketing and licensing rights to the Poker.cc domain name. In November 2003, as a result of the Company's primary focus on the operation of the patent pending Skill Poker system, the agreement was amended such that in consideration for the domain name Poker.cc, Genius Goods would accept a Skill Poker sub license.Poker.cc never launched a SkillPoker website and it was later agreed to transfer the URL, poker.cc, back to Genius Goods Inc.The transfer took place on April 22, 2005 and all dealings between the two companies has been subsequently terminated. On April 25, 2005, the Company reached a Settlement Agreement with Ala Corp. regarding the dispute over the Poker.com URL/domain name and trademark dispute. The Settlement Agreement outlined the following terms: · Communication Services Inc. will pay to the counsel for Uninet and LegalPlay, Kornfeld Mackoff Silber, in trust, $435,000 for distribution to both Uninet and LegalPlay. · Ala Corp., and associated parties, agree to transfer to LegalPlay, or as they may direct, all of their right, title and interest in their 2,403,400 common shares of LegalPlay Entertainment. As a result of the Assignment Agreement that the Company entered into with Uninet (who agreed to finance the legal fees for a share of the URL) on December 29, 2004, assigning 90% of any settlement with Communication Services Inc. or Ala Corp. to Uninet, the Company received a cash settlement of $42,000 and 250,000 common shares of LegalPlay. As a result of the URL/domain name dispute between the Company and Ala Corp., Antico Holdings S.A. (“Antico”) was unable to continue using the poker.com URL and suffered substantial damages. As a result, Antico had refused to pay the Company the amount of $591,048 until the URL had been reinstated and had demanded restitution of the URL or damages The parties agreed that the damages that Antico suffered substantially exceeded the amount that was owing to LegalPlay. Antico agreed that they would not commence legal action for damages on the condition that LegalPlay write-off the debt of $591,048. - 5 - Table of Contents As a result of the $43,000 cash settlement that the Company negotiated as part of the Settlement Agreement with Ala Corp., they had the financial resources to pay the accounting and legal fees incurred in completing regulatory filings for the SEC. On June 17, 2005, the Company filed an amendment to the Form 15-12(g) previously filed with the SEC on March 18, 2005. The amendment stated that the Company wished to withdraw their request to terminate their obligations as a reporting issuer. On July 15, 2005, the Company issued 900,000 common shares, representing 2.71%, of LegalPlay to the directors of the Company, as settlement for outstanding directors’ fees totaling $9,000.The debt was settled at an exchange price per common share of $0.01 and the shares were issued under the conditions of Rule 144 and contain the appropriate restrictive legend. We continued to operate through our three subsidiary companies: Casino Marketing S.A., a Costa Rican registered company; 564td., a British Columbia registered company; and Skill Poker.com Inc., a Washington state registered company incorporated January 29, 2003 however, it has been decided to dissolve these three companies as they are no longer needed by the Company. On March 1, 2006, the Company agreed to sell all of the issued and outstanding shares of their wholly-owned subsidiary Skill Poker.com Inc. to Randy Peterson (or his nominee) for $1. Mr. Peterson (or his nominee) also agreed to assume all of the liabilities of Skill Poker.com Inc. The Company has applied to dissolve Casino Marketing S.A. and 564td. as they are no longer needed by the Company. On October 31, 2006, the Company's Board of Directors authorized the adopted of the fifty–for-one stock rollback whereby the record owners of the Company's Common Stock shall own one share of Common Stock ("New Common Stock") for every fifty shares of Common Stock held by them. The Company will maintain the number of authorized post split shares of common stock at 100,000,000 common shares and 5,000,000 shares of preferred stock both with a par value of $0.01 per share. On the same date, the Company's Board of Directors authorized to change the name of the company from LEGALPLAY ENTERTAINMENT INC. to SYNTHENOL INC. The stock rollback and corporate name change came to effect on December 18, 2006. Our current business strategy is to acquire new Poker software and market the software to on-line gaming sites worldwide. We are in immediate need of further working capital and are considering options with respect to financing in the form of related party advances, debt, equity or a combination thereof. Management is considering a reverse split in order to increase the share price and reduce the number of issued and outstanding shares. Competition The on-line gaming market is rapidly evolving and intensely competitive and we expect that competition will further intensify in the future. Barriers to entry are high. Many of our competitors have longer operating histories, larger customer bases, greater brand recognition and greater financial, marketing and other resources than us. We are aware that certain of our competitors have and may continue to adopt aggressive policies and devote substantially more resources to website and systems development than us. Increased competition may result in reduced operating margins, loss of market share and a diminished brand franchise. There can be no assurance that we will be able to compete successfully against current and future competitors. New technologies and the expansion of existing technologies may increase the competitive pressures on us. Internet Gaming Companies Our research shows that there are a number of public and private companies competing for market share in the Internet Poker gaming world. We anticipate being able to provide updated and upgraded software at a highly competitive level. - 6 - Table of Contents Government Regulation of the Internet We may be subject, both directly and indirectly, to various laws and regulations relating to our business, although there are few laws or regulations directly applicable to selling on-line gaming software on the Internet. However, due to the increasing popularity and use of the Internet, it is possible that a number of laws and regulations may be adopted with respect to gaming on the Internet. Such laws and regulations may cover issues such as user privacy, pricing, content, copyrights, distribution and characteristics and quality of products and services. Furthermore, the growth and development of the market for online commerce may prompt calls for more stringent consumer protection laws that may impose additional burdens on those companies conducting business online. The enactment of any additional laws or regulations may impede the growth of gaming on the Internet which could, in turn decrease the demand for our products and services and increase our cost of doing business, or otherwise have an adverse effect on us. Risk Factors An investment in our common stock involves a high degree of risk. You should read the following risk factors carefully before purchasing our common stock. The risks and uncertainties described below are not the only ones we face. Other risks and uncertainties, including those that we do not currently consider material, may impair our business. If any of the risks discussed below actually occur, our business, financial condition, operating results or cash flows could be materially adversely affected. This could cause the trading price of our common stock to decline. The terms "we", "our" and "us" refer to the Company. Limited Operating History We have a short operating history on which to base an evaluation of our business and prospects. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies in new and rapidly evolving markets such as online commerce. Such risks include, but are not limited to, possible inability to respond promptly to changes in a rapidly evolving and unpredictable business environment and the risk of inability to manage growth. To address these risks, we must, among other things, develop and expand our customer base, successfully implement our business and marketing strategies, continue to develop and upgrade website and transaction- processing systems, provide superior customer service, respond to competitive developments, and attract and retain qualified personnel. If we are not successful in addressing such risks, we may be materially adversely affected. Dependence on Continued Growth of Online Commerce Our long-term viability is substantially dependent upon the widespread consumer acceptance and use of the Internet as a medium of commerce. Use of the Internet as a means of effecting monetary transactions is at an early stage of development, and demand and market acceptance for recently introduced services and products over the Internet remains uncertain. We cannot predict the extent to which consumers will be willing to shift their gaming habits to online casinos. The Internet may not become a viable commercial marketplace for a number of reasons, including potentially inadequate development of the necessary network infrastructure, delayed development of enabling technologies and inadequate performance improvements. In addition, the Internet's viability as a commercial marketplace could be adversely affected by delays in the development of services or by increased government regulation. Changes in or insufficient availability of telecommunications services to support the Internet also could result in slower response times and adversely affect usage of the Internet generally and us in particular. Moreover, adverse publicity and consumer concern about the security of transactions conducted on the Internet and the privacy of users may also inhibit the growth of commerce on the Internet. If the use of the Internet does not continue to grow or grows more slowly than expected, or if the infrastructure for the Internet does not effectively support growth that may occur, we would be materially adversely affected. - 7 - Table of Contents Need for Additional Funds Our capital requirements depend on several factors, including the rate of market acceptance, the ability to develop new software, the cost of website development and upgrades, and other factors. We are in immediate need of further working capital and are considering options with respect to financing in the form of debt, equity or a combination thereof. There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all. If equity securities are issued in connection with a financing, dilution to our shareholders may result, and if additional funds are raised through the incurrence of debt, we may become subject to restrictions on its operations and finances. Rapid Technological Change To become and remain competitive, we intend to develop, enhance and improve the responsiveness, functionality and features of proposed sites and develop new features to meet customer needs. The Internet is characterized by rapid technological change, changes in user and customer requirements and preferences, frequent new product and service introductions and the emergence of new industry standards and practices that could render our proposed websites, technology and systems obsolete. Our success will depend, in part, on its ability to license leading technologies useful in its business, enhance its proposed services, develop new services and technology that address the needs of its proposed customers, and respond to technological advances and emerging industry standards and practices on a cost-effective and timely basis. If we are unable to use new technologies effectively or develop and adapt its websites, proprietary technology and transaction-processing systems to customer requirements or emerging industry standards, it would be materially adversely affected. Dependence on the Communications Infrastructure of the Internet for Transmitting Information Our future success will depend, in significant part, upon the maintenance and growth of this infrastructure and any failure or interruption may have a material adverse effect on our business. To the extent that this infrastructure continues to experience an increased numbers of users, increased frequency of use and increased bandwidth requirements of users, we cannot be certain that this infrastructure will be able to support the demands placed on it or that the performance or reliability of this infrastructure will not be adversely affected. Outages and delays in sending or receiving data as a result of damage to portions of this infrastructure could also affect our ability to transmit information. Online Security Risks If our Poker software and controls are unable to handle online security risks, its business will be adversely affected. These systems use packet filters, firewalls, and proxy servers, which are all designed to control and filter the data. However, advances in computer capabilities, new discoveries in the field of cryptography, or other events or developments may make it easier for someone to compromise or breach the technology used by us and our sub-licensees to protect subscribers' transaction data. If such a breach of security were to occur, we could cause interruptions in services and loss of data or cessation in service. This may also allow someone to introduce a "virus", or other harmful component causing an interruption or malfunction. To the extent that our activities involve the storage and transmission of information such as credit card numbers, security breaches could damage our reputation and expose us to a risk of loss or litigation and possible liability. Dividends For the foreseeable future, we do not intend to pay any dividends on our common stock. Any future decision with respect to dividends will depend upon our future earnings, future capital needs and operating and financial condition, among other factors. Broker-dealers may be discouraged from effecting transactions in our shares because they are considered penny stocks and are subject to the penny stock rules. - 8 - Table of Contents Rules 15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934, as amended, impose sales practice and disclosure requirements on NASD broker-dealers who make a market in "a penny stock". A penny stock generally includes any non-NASDAQ equity security that has a market price of less than $5.00 per share. Our shares were quoted on the NASD OTC Bulletin Board, and the price of our shares ranged from $0.35 (low) to $1.20 (high) during the year ended December 31, 2006. The closing price of our shares on December, 31, 2006 was $0.625. Purchases and sales of our shares are generally facilitated by NASD broker-dealers who act as market makers for our shares. The additional sales practice and disclosure requirements imposed upon broker-dealers may discourage broker-dealers from effecting transactions in our shares, which could severely limit the market liquidity of the shares and impede the sale of our shares in the secondary market. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or "accredited investor" (generally, an individual with net worth in excess of $1,000,000 or an annual income exceeding $200,000, or $300,000 together with his or her spouse) must make a special suitability determination for the purchaser and must receive the purchaser's written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt. A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities. Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account and information with respect to the limited market in penny stocks. Other Information Neither the Company nor any of its subsidiaries engaged in any research and development activities during 2006. We do not manufacture any products or engage in any activity that requires compliance with environmental laws. Item 2. Description of Property In 2004, we occupied 1,145 square feet of commercial space at #630-1188 West Georgia Street in Vancouver, British Columbia, Canada. This facility housed all of our operations including technical, marketing and administration for all of our subsidiaries. The annual cost of the space at the West Georgia location was approximately $13,400. On January 1, 2005, we relocated our offices to Suite 201, 1166 Alberni Street, Vancouver, British Columbia, Canada. The cost of the space at the Alberni Street location was approximately $2,400 per annum. In order to save costs we have subsequently moved our offices to #206-388 Drake Street, Vancouver where we share offices provided by one of our shareholders. Item 3. Legal Proceedings On December 6, 2002, the domain www.poker.com was re-directed without our consent or knowledge by Ala Corp., a company registered under the laws of Antigua and whose principal is Ms. Liz Bryce of Vancouver, British Columbia, Canada. The domain was originally licensed from Ala Corp. to Uninet Technologies Inc. (“Uninet”) in 1999.Uninet immediately sub-licensed the domain to us. In turn, we sub-licensed the domain to Antico Holdings S.A. of Costa Rica for the operating casino and/or card rooms. We retained all other rights to the domain name including developing the web site as a portal, marketing casinos and card rooms and other gaming software. Ms. Bryce, through Ala Corp., owned 1,297,900 shares, or 3.81%, of our issued and outstanding common stock. In addition, Ms. Bryce's parents collectively owned 1,105,500 shares, or 3.24%, of our common stock. As of December 31, 2004, Ms. Bryce, together with her parents, owned directly and indirectly, a total of 2,403,400 shares or 7.05% of our common stock. In August 2005, these common shares were transferred from Ms. Bryce and her parents to LegalPlay and Uninet, as part of the Settlement Agreement. - 9 - Table of Contents Although contemplated in the agreements between Ala Corp. and Uninet and between Uninet and us, Ala Corp. failed to provide Uninet or us with any notice that it was redirecting the domain. As such, we were unaware of any allegations of contractual breach and management is of the opinion that all obligations, as set forth by the terms and conditions of the agreements, have been fulfilled and we are not aware of any reason for this dispute. We agreed with Uninet (who would be entitled to 50% of the URL if they co-joined an action) to jointly pursue all legal avenues available to retain the exclusive right to use www.poker.com and to enforce the provisions of the agreement between Ala Corp. and Uninet. After the domain was redirected, Ala Corp. transferred the registered owner of the domain to Communications Services Inc. (“CSI”), a company registered in Western Samoa and the registrar was changed from California-based Verisign Inc. to Australia-based Fabulous.com. Together with Uninet, we applied to The Internet Corporation for Assigned Names and Numbers (ICANN), a governing body which oversees domain registration and use issues, for the purpose of obtaining a decision on the basis of the wrongful redirection of www.poker.com.ICANN, however, ruled on January 21, 2003 that since the domain is now registered in the name of Communication Services Inc., it could only decide on a dispute between Ala Corp., the previous registered owner of the domain and CSI. Together with Uninet, we did not have any standing to apply for relief with ICANN since neither of us were ever the registered owner of the domain name. On February 28, 2003, together with Uninet, we sued CSI in the Supreme Court of British Columbia, Canada for a declaration that as a successor and assignee of Ala Corp., CSI is a trustee of the domain name for the benefit of Uninet and us: · an accounting for profits earned by CSI through the wrongful use of the domain name · a declaration that Ala and Communication are bound by the License Agreement between Ala and Uninet · a declaration that Uninet and us are entitled to the exclusive use of the domain name. On November 3, 2003, we received notice from the Supreme Court of British Columbia that we were successful in establishing a substantial connection between the claims CSI was making and the jurisdiction in British Columbia. LegalPlay Entertainment Inc. can therefore pursue its case against CSI in British Columbia in connection with the litigation regarding the URL www.poker.com. Parallel arbitration proceedings against Ala Corp. remain under way. In 2004, together with Uninet, we proceeded to arbitration (in accordance with the terms and conditions of the agreement) with ALA Corp. in Vancouver, British Columbia, Canada to assert Uninet and our rights under the agreements.We selected the mutually acceptable arbitrator, Fasken Martineau DuMoulin LLP. In the meantime, together with Uninet, we requested that the current registrar, Fabulous.com impose a lock on the domain name, www.poker.com, pending the outcome of the Supreme Court action and the arbitration, which means the domain cannot be transferred to either another owner or to another registrar. As mentioned above, we sub-licensed the domain name to Antico Holdings S.A. (“Antico”) of Costa Rica to use the domain for operating casinos and/or card rooms. Antico notified us that it had ceased all payments of royalties payable to us pending resolution to the dispute over the right to use the domain. It is anticipated that Antico will allege that we are responsible for damages incurred by Antico as a result of the dispute. We intend to defend any claims and will appropriately claim similarly against Uninet Technologies Inc., ALA Corp. and CSI. In April 2005, we reached an agreement with Antico confirming that the damages that Antico suffered substantially exceeded the amount that was owing to LegalPlay in unpaid royalties. Antico agreed that they would not commence legal action for damages on the condition that LegalPlay write off the outstanding debt. On April 25, 2005, the Company reached a Settlement Agreement with Ala Corp. regarding the dispute over the URL/domain name and trademark dispute. - 10 - Table of Contents As at December 31, 2006, no federal, state or local governmental agency is presently contemplating any proceedings against us. Other than as described above, no director, executive officer or affiliate thereof or owner of record or beneficially of more than five percent of our common stock is a party adverse to or has a material interest adverse to us in any proceeding. Item 4. Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of security holders during the year of 2006 - 11 - Table of Contents PART II Item 5. Market for Common Equity and Related Stockholders Matters Market Information There is no "established trading market" for shares of our common stock. As of December 31, 2006 common stock was quoted on the NASD OTC Bulletin Board under the symbol "STHL". No assurance can be given that any "established trading market" for our common stock will develop or be maintained. The range of high and low closing bid quotations for our common stock during each quarter of the calendar years ended December 31 2006, 2005, and 2004 is shown below, as quoted by Reuters. Prices are inter-dealer quotations, without retail mark-up, markdown or commissions and may not represent actual transactions. Stock Quotations Quarter Ended High Bid Low Bid March 31 2005 1.900 0.125 June 30 2005 2.300 0.125 September 30 2005 1.300 0.200 December 31 2005 $0.625 $0.200 March 31 2006 1.000 0.200 June 30 2006 1.000 0.500 September 2006 0.600 0.400 December 2006 0.625 0.350 The future sale of our presently outstanding "unregistered" and "restricted" common stock by present members of management and persons who own more than five percent of our outstanding voting securities may have an adverse effect on any "established trading market" that may develop in the shares of our common stock. Holders As of December 31, 2006, we had 47 shareholders of record of common stock, including shares held by brokerage clearing houses, depositories or otherwise in unregistered form. We do not know the beneficial owners of such shares. Item 6. Management's Discussion and Analysis of Plan of Operations You should read the following discussion and analysis in conjunction with the audited consolidated financial statements and notes thereto appearing elsewhere in this annual report on Form 10-KSB. Results of Operations Year ended December 31, 2006 Compared to Year ended December 31, 2005 General Description Our current business strategy is to develop our own Poker software and market the software to on-line gaming sites worldwide. - 12 - Table of Contents Revenue We had continuing revenue of $nil and discontinued operations revenue of $nil for the twelve months ended December 31, 2006 and 2005. General and Administrative Operating Expenses Our total general and administrative operating expenses were $66,281 in fiscal 2006, compared to $59,413 in fiscal 2005. The increase is due to higher office supplies and services in relation to SEC filings. Company was able to cut back on management/consulting fees, professional fees, and rent during the period ended December 31, 2006. The following are general and administrative expenses categories decreased significantly during the year ended December 31, 2006 compared to the same period in 2005: General and Administrative Operating Expenses 2006 2005 Management and consulting fees 17,723 19,063 Office supplies and services 16,305 4,737 Professional Fees 31,340 32,998 Rent 367 2,568 Net loss Net loss for fiscal 2006 was $36,575 compared to net loss of $54,416 in fiscal 2005. The change is due to increase of $29,684 from sale of discontinued operations and $11,568 decrease from office supplies and services for increasing filing and auditing fees. We had basic net loss of $0.05 per share in 2006 compared to loss of $0.08 per share in 2005. Liquidity and Capital Resources On December 31, 2006, our working capital deficit was $212,546 compared to $201,534 at December 31, 2005. At December 31, 2006, the Company had cash and cash equivalents totaling $13,462 compared to $9,015 at December 31, 2005.We are in immediate need of further working capital and are considering options with respect to financing in the form of debt, equity or a combination thereof. Net cash increase for the year ended December 31, 2006 was $6,697.The increase in cash was mainly due to $24,500 provided by financing activities for operating expenses. Net cash used for investing activities for the year ended December 31, 2005 was $1. The Company's ability to continue as a going concern and fund operations in 2007 is contingent upon its ability to raise funds through equity or debt financing. - 13 - Table of Contents Item 7. Financial Statements and Supplementary Data SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS December 31, 2006 - 14 - Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of Synthenol Inc. (formerly LegalPlay Entertainment Inc.) We have audited the accompanying consolidated balance sheet of Synthenol Inc. (formerly LegalPlay Entertainment Inc.), a development stage company, as of December 31, 2006 and the consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended and the cumulative period from January 1, 2004 (inception) to December 31, 2006.Our audit also included schedule 1, statement of operations from discontinued operations. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit.The consolidated financial statements as of December 31, 2005 and for the period from January 1, 2004 (inception) to December 31, 2005 were audited by other auditors whose report dated March 1, 2006, on those statements included an explanatory paragraph that described the Company’s working capital deficiency with no established source of revenue and its dependence on its ability to raise capital from shareholders or other sources to sustain operations, discussed in Note 1 to the financial statements The consolidated financial statements for the period January 1, 2004 (inception) to December 31, 2005 reflect a total net loss of $831,739 of the related cumulative totals.Our opinion, insofar as it relates to amounts included for such prior periods, is based solely on the reports of such other auditors. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, based on our audit and the reports of other auditors, these consolidated financial statements present fairly, in all material respects, the financial position of Synthenol Inc. as of December 31, 2006 and the results of its operations and its cash flows for the year then ended and for the period from January 1, 2004 (inception) to December 31, 2006, in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, the related financial statement schedule 1 when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects the information set forth therein. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, to date the Company has reported losses since inception from operations and requires additional funds to meet its obligations and fund the costs of its operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in this regard are described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. “DMCL” DALE MATHESON CARR-HILTON LABONTE LLP Chartered Accountants Vancouver, Canada March 20, 2007 Vancouver Suite 1500-1140 West Pender Street, Vancouver, B.C., Canada V6E 4G1, Tel: 604 687 4747 Ÿ Fax: - Main Reception South Surrey Suite 301 - 1656 Martin Drive, White Rock, B.C., Canada V4A 6E7, Tel: 604 531 1154 Ÿ Fax Port Coquitlam Suite 700 - 2755 Lougheed Highway, Pork Coquitlam, B.C., Canada V3B 5Y9, Tel: Ÿ Fax: 604941 0971 - 15 - Table of Contents A PARTNERSHIP OF INCORPORATED PROFESSIONALS AMISANOHANSON CHARTEREDACCOUNTANTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders, Synthenol Inc. (formerly LegalPlay Entertainment Inc.) We have audited the accompanying consolidated balance sheet of Synthenol Inc. (formerly LegalPlay Entertainment Inc.) (A Development Stage Company) and its subsidiaries as of December 31, 2005 and the related consolidated statements of operations, cash flows and stockholders’ equity (deficiency) for the year ended December 31, 2005 and the period January 1, 2004 (Date of Inception of Development Stage) to December 31, 2005.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements referred to above present fairly, in all material respects, the financial position of Synthenol Inc. (formerly LegalPlay Entertainment Inc.) (A Development Stage Company) and its subsidiaries as of December 31, 2005 and the results of their operations and their cash flows for the year ended December 31, 2005 and the period January 1, 2004 (Date of Inception of Development Stage) to December 31, 2005 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company has a working capital deficiency, is in the development stage with no established source of revenue and is dependent on its ability to raise capital from shareholders or other sources to sustain operations.Management plans in regard to their planned financing and other matters are also described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Vancouver, Canada “AMISANO HANSON” March 1, 2006 Chartered Accountants 750 WEST PENDER STREET, SUITE 604 TELEPHONE:604-689-0188 VANCOUVER CANADA FACSIMILE:604-689-9773 V6C 2T7 E-MAIL:amishan@telus.net - 16 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2006 December 31, 2005 Current Cash $ 13,462 $ 6,765 Amounts receivable - 2,250 $ 13,462 $ 9,015 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Accounts payable and accrued liabilities (Note 4) $ 118,577 $ 102,943 Current liabilities of discontinued operations - 30,768 Notes payable (Note 3) 107,431 76,838 226,008 210,549 Commitments and Contingency (Notes 1 and 3) Capital stock Preferred stock, $0.01 par value, 5,000,000 shares authorized, no shares issued or outstanding Common stock and paid-in capital (Note 5) 100,000,000 shares authorized with a par value of $0.01 731,521 (December 31, 2005: 681,521) shares issued and outstanding 7,315 6,815 Treasury stock, at cost, 540 shares (December 31, 2005:540) (270 ) (270 ) Additional paid-in capital 1,953,614 1,929,114 Other comprehensive income 18,604 18,041 Deficit (1,305,454 ) (1,305,454 ) Deficit accumulated during the development stage (886,355 ) (849,780 ) (212,546 ) (201,534 ) $ 13,462 $ 9,015 SEE ACCOMPANYING NOTES - 17 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, January 1, 2004 (Date of inception of development stage) to December 31, 2006 2005 2006 General and Administrative Expenses Amortization $ - $ - $ 27,077 Bad debt 478 47 525 Corporation promotion 68 - 13,920 Insurance - - 15,901 Management and consulting fees 17,723 19,063 114,858 Office supplies and services 16,305 4,737 47,410 Professional fees 31,340 32,998 207,719 Rent 367 2,568 16,311 Wages - - 84,258 Loss before other items (66,281 ) (59,413 ) (527,979 ) Other items Loss on disposition of equipment - - (15,028 ) Write-down of intangible assets - (3 ) (50,001 ) Write-off of notes payable - - 14,823 Gain on settlement of lawsuit - - 44,445 Loss from continuing operations (66,281 ) (59,416 ) (533,740 ) Operating income (loss) from discontinued operations (Schedule 1) 22 5,000 (382,299 ) Gain on sale of discontinued operations(Schedule 1 and Note 6) 29,684 - 29,684 Net loss $ (36,575 ) $ (54,416 ) $ (886,355 ) Basic and diluted loss per share $ (0.05 ) $ (0.08 ) Weighted average number of shares outstanding 728,087 671,905 SEE ACCOMPANYING NOTES - 18 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, January 1, 2004 (Date of Inception of Development Stage) to December 31, 2006 2005 2006 Cash Flows from Operating Activities Loss from continuing operations $ (66,281 ) $ (54,416 ) $ (533,740 ) Add (deduct) items not affecting cash: Amortization - - 27,077 Issuance of common stock for services - - 1,000 Stock-based compensation - - 4,460 Loss on disposition of equipment - - 225,184 Write-down of intangible assets - 3 360,001 Write-off of notes payable - - (18,729 ) Gain on settlement of lawsuit - - (44,445 ) Changes in non-cash working capital items: Amounts receivable 2,250 42,566 - Accounts payable and accrued liabilities 15,634 (31,634 ) 118,577 Accrued interest on notes payable 5,593 - 5,593 Prepaid expenses and deposits - 3,074 - Cash provided by (used in) continuing operations (42,804 ) (40,407 ) 144,978 Discontinued operations (1,063 ) - (553,150 ) Net cash used in operating activities (43,867 ) (40,407 ) (408,172 ) Cash Flows from Investing Activities Proceeds from sale of subsidiary (Note 6) 1 - 1 Proceeds from assets disposition - - 5,458 Purchase of equipment - - (5,808 ) Net cash provided by (used in) investing activities 1 - (349 ) Cash Flows from Financing Activities Proceeds from notes payable 50,000 47,796 213,614 Proceeds from issuance of common stock - - 1,000 Net cash provided by financing activities 50,000 47,796 214,614 Effect of exchange rate changes on cash 563 (702 ) (2,148 ) Net increase (decrease) in cash from continuing operations 6,697 6,687 (196,055 ) Cash, beginning 6,765 78 209,517 Cash, ending $ 13,462 $ 6,765 $ 13,462 SEE ACCOMPANYING NOTES - 19 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Years ended December 31, January 1, 2004 (Date of Inception of Development Stage) to December 31, 2006 2005 2006 Supplemental Disclosure of Cash Flow Information and Non-cash Investing and Financing Activities: Cash paid for: Interest $ - $ - $ - Income taxes (recovery) $ - $ - $ (3,934 ) Common shares issued to settle notes payable $ 25,000 $ - $ 25,000 SEE ACCOMPANYING NOTES - 20 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT Common Shares Treasury Additional Paid-in Subscriptions Accumulated Other Comprehensive Deficit Accumulated During the Development Number Amount Stock Capital Received Income Deficit Stage Total May 3, 1989 ( Inception) through December 31, 1997 60,021 $ 600 $ - $ 9,400 $ - $ - $ (10,000 ) $ - $ - Net loss - (148,931 ) - (148,931 ) Shares issued for cash 180,000 1,800 - 148,200 2,000 - - - 152,000 Balance at December 31, 1998 240,021 2,400 - 157,600 2,000 - (158,931 ) - 3,069 Net loss - (511,587 ) - (511,587 ) Foreign currency translation adjustment - (14,130 ) - - (14,130 ) Share issued for services 15,000 150 - 124,850 - 125,000 Subscription receivable 12,000 120 - 99,880 8,000 - - - 108,000 Share issued for intangible assets 15,000 150 - 124,850 - 125,000 Balance at December 31, 1999 282,021 2,820 - 507,180 10,000 (14,130 ) (670,518 ) - (164,648 ) Net loss - (339,063 ) - (339,063 ) Foreign currency translation adjustment - 18,885 - - 18,885 Shares issued for cash 21,600 216 - 259,784 - 260,000 Shares issued for settlement of debt 4,500 45 - 174,955 - 175,000 Subscription receivable 600 6 - 9,994 (200 ) - - - 9,800 Subscription received 30,000 300 - 499,700 (9,350 ) - - - 490,650 Stock option benefit - - - 14,235 - 14,235 Balance at December 31, 2000 338,721 3,387 - 1,465,848 450 4,755 (1,009,581 ) - 464,859 Net loss - 375,621 - 375,621 Foreign currency translation adjustment - 13,629 - - 13,629 Shares issued for cash 300 3 - 2,247 - 2,250 Subscription received - 200 - - - 200 Stock option benefit - - - 118,920 - 118,920 Repurchase of common stock for treasury - - (270 ) (6,611 ) - (6,881 ) Balance at December 31, 2001 339,021 3,390 (270 ) 1,580,404 650 18,384 (633,960 ) - 968,598 Net loss - (63,864 ) - (63,864 ) Foreign currency translation adjustment - (1,155 ) - (1,155 ) Shares issued for cash 4,500 45 - 33,705 - 33,750 Balance at December 31, 2002 343,521 3,435 (270 ) 1,614,109 650 17,229 (697,824 ) - 937,329 SEE ACCOMPANYING NOTES - 21 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT (continued) Common Shares Treasury Additional Paid-in Subscriptions Accumulated Other Comprehensive Deficit Accumulated During the Development Number Amount Stock Capital Received Income Deficit Stage Total Balance at December 31, 2002 343,521 3,435 (270 ) 1,614,109 650 17,229 (697,824 ) - 937,329 Net loss - (607,630 ) - (607,630 ) Foreign currency translation adjustment - 1,752 - - 1,752 Stock option benefit - - - 11,800 - - - 11,800 Cancellation of agreement - - - (650 ) - - - (650 ) Share issues for cash on exercise of options 12,000 120 - 11,880 - 12,000 Share issues for consulting services 45,000 450 - 49,675 - 50,125 Share issues for intangible assets 60,000 600 - 104,400 - 105,000 Share issued for software 60,000 600 - 53,400 - 54,000 Balance at December 31, 2003 520,521 5,205 (270 ) 1,845,264 - 18,981 (1,305,454 ) - 563,726 Net loss - (795,364 ) (795,364 ) Foreign currency translation adjustment - (238 ) - - (238 ) Stock-based compensation - - - 4,460 - 4,460 Shares issued for cash on exercise of options 1,000 10 - 990 - 1,000 Share issued for debt 140,000 1,400 - 68,600 - 70,000 Share issued for consulting services 2,000 20 - 980 - 1,000 Balance at December 31, 2004 663,521 6,635 (270 ) 1920,294 - 18,743 (1,305,454 ) (795,364 ) (155,416 ) Net loss - (54,416 ) (54,416 ) Foreign currency translation adjustment - (702 ) - - (702 ) Share issues for consulting services 18,000 180 - 8,820 - 9,000 Balance at December 31, 2005 681,521 6,815 (270 ) 1,929,114 - 18,041 (1,305,454 ) (849,780 ) (201,534 ) Net loss - (36,575 ) (36,575 ) Foreign currency translation adjustment - 563 - - 563 Share issues for debt 50,000 500 - 24,500 - 25,000 Balance at December 31, 2006 731,521 $ 7,315 $ (270 ) $ 1,953,614 $ - $ 18,604 $ (1,305,454 ) $ (886,355 ) $ (212,546 ) SEE ACCOMPANYING NOTES - 22 - Table of Contents Schedule 1 SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) STATEMENT OF OPERATIONS FROM DISCONTINUED OPERATIONS Years ended December 31, January 1, 2004 (Date of Inception of Development Stage) to December 31, 2006 2005 2006 Amortization $ - $ - $ 57,051 Management and consulting fees - - 165 Professional fees - - 5,606 Office supplies and services (22 ) - 2,975 Royalty, software and advertising - - 69,251 (22 ) - (135,048 ) Write-down of intangible assets - - (155,000 ) Forgiveness of debts - - 1,953 Loss on disposition of equipment - - (105,078 ) Incidental revenue - 5,000 10,874 - 5,000 (247,251 ) Operating income (loss) from discontinued operations 22 5,000 (382,299 ) Gain on disposition of subsidiary – Note 6 29,684 - 29,684 Net income (loss) attributed to discontinued operations $ 29,706 $ 5,000 $ (352,615 ) SEE ACCOMPANYING NOTES - 23 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2006 Note 1 Nature and Continuance of Operations Synthenol Inc. (the “Company”) was incorporated under the laws of the State of Florida on May 3, 1989 as Sparta Ventures Corp. and remained inactive until June 27, 1998.The name was changed to Thermal Ablation Technologies Corporation on October 8, 1998 and then to Poker.com, Inc. on August 10, 1999.On September 15, 2003, the Company changed its name to LegalPlay Entertainment Inc.The Company’s business to December 31, 2003 was primarily related to the operations of online gaming.In 2004, the Company discontinued the online gaming operations and redirected its business strategy to acquisition of new poker software and market the software to on-line gaming sites worldwide. Accordingly, the Company has been in the development stage since January 2004. At the Annual General Meeting on November 8, 2006, the shareholders passed a motion approving the change of Company’s name to Synthenol Inc. effective December 18, 2006. These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year.Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern.At December 31, 2006, the Company had accumulated losses of $886,355 since its inception, had a working capital deficiency of $212,546 and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern.The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management has no formal plan in place to address this concern but considers that the Company will be able to obtain additional funds by equity financing and/or related party advances; however, there is no assurance of additional funding being available. Note 2 Summary of Significant Accounting Policies The consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America.Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgment.Actual results may vary from these estimates. The consolidated financial statements have, in management’s opinion, been properly prepared within the framework of the significant accounting policies summarized below: - 24 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2006 Note 2 Summary of Significant Accounting Policies– (continued) a) Principles of Consolidation These consolidated financial statements include the accounts of LegalPlay Entertainment Inc. and its wholly-owned inactive subsidiaries, Casino Marketing S.A. ("Casino"), a Costa Rican company, and 564448 B.C. Ltd., a Canadian company.All significant inter-company balances and transactions have been eliminated. b) Development Stage Company The Company is a development stage company as defined in Statement of Financial Accounting Standards (“SFAS”) No. 7, “Development Stage Enterprises”.For the purpose of providing cumulative amounts for the statements of operations and cash flows, these amounts consider only those losses for the period from January 1, 2004 to December 31, 2006, the period in which the Company has undertaken a new development stage activity. c) Other Comprehensive Income (Loss) The Company has other comprehensive income (loss) arising from foreign currency translation.Accordingly, other comprehensive income is shown as a separate component of stockholders' equity. d) Basic and Diluted Loss Per Share The Company computes loss per share in accordance with SFAS No. 128, “Earnings per Share” which requires presentation of both basic and diluted earnings (loss) per share on the face of the statement of operations. Basic loss per share is computed by dividing net loss available to common shareholders by the weighted average number of outstanding common shares during the period. Diluted loss per share gives effect to all dilutive potential common shares outstanding during the period including stock options and warrants, using the treasury stock method, and preferred stock, using the if-converted method. Dilutive loss per share excludes all potential common shares if their effect is anti-dilutive. e) Foreign Currency Translation The Company’s functional currency is the Canadian dollar; substantially all of the Company’s transactions are in Canada.The Company uses the United States dollar as its reporting currency for consistency with registrants of the Securities and Exchange Commission (“SEC”). Assets and liabilities denominated in a foreign currency are translated at the exchange rate in effect at the period-end and capital accounts are translated at historical rates.Income statement accounts are translated at the average rates of exchange prevailing during the period.Translation adjustments from the use of difference exchange rates from period to period are included in comprehensive income whereas gains or losses resulting from transactions in foreign currencies are included in results of operations. - 25 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2006 Note 2 Summary of Significant Accounting Policies– (continued) f) Income Taxes The Company uses the asset and liability method of accounting for income taxes pursuant to SFAS No. 109 "Accounting for Income Taxes".Under the assets and liability method of SFAS No. 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. g) Recent accounting pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”. This Statement permits entities to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November15, 2007, which for the Company would be the fiscal year beginning January 1, 2008. The Company is currently assessing the impact of SFAS No. 159 on its financial position and results of operations. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans.” This Statement requires an employer to recognize the over funded or under funded status of a defined benefit post retirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position, and to recognize changes in that funded status in the year in which the changes occur through comprehensive income. SFAS No. 158 became effective for fiscal years ending after December 15, 2006. The implementation of SFAS No. 158 had no impact on the Company’s financial position and results of operations. In September 2006, the FASB issued SFASNo.157, “Fair Value Measures”. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, expands disclosures about fair value measurements, and applies under other accounting pronouncements that require or permit fair value measurements. SFASNo.157 does not require any new fair value measurements. However, the FASB anticipates that for some entities, the application of SFASNo.157 will change current practice. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November15, 2007, which for the Company would be the fiscal year beginning January 1, 2008. The Company is currently evaluating the impact of SFASNo.157 but does not expect that it will have a material impact on its financial statements. - 26 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2006 Note 2 Summary of Significant Accounting Policies– (continued) g) Recent accounting pronouncements– (continued) In September2006, the SEC issued Staff Accounting Bulletin (“SAB”)No.108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.” SAB No.108 addresses how the effects of prior year uncorrected misstatements should be considered when quantifying misstatements in current year financial statements. SAB No.108 requires companies to quantify misstatements using a balance sheet and income statement approach and to evaluate whether either approach results in quantifying an error that is material in light of relevant quantitative and qualitative factors. SAB No. 108 is effective for periods ending after November15, 2006.The adoption of SAB No.108 did not have a material effect on the Company’s financial statements. h) Comparative Figures Certain of the comparative figures have been reclassified to conform to the current year’s presentation. Note 3 Notes Payable Notes payable are comprised of the following: a) A loan of $24,959 from Ubiquity Management Inc., controlled by the previous director, as of December31, 2006 is unsecured, bears interest at 5% per annum and due on demand. b) A promissory note of $31,576 as of December31, 2006 (2005: $28,914) is unsecured, bears interest at the Canadian prime rate (6% as of December 31, 2006) and due on demand. c) On April 6, 2006, the Company received $10,000 from Hokley Limited. The promissory note is unsecured and bears interest at 5% per annum. Interest accrued as of December 31, 2006 is $370. The principal and accrued interest is payable by the Company on April 6, 2007. d) On July 31, 2006, the Company received $25,000 from Hokley Limited. The promissory note is unsecured and bears interest at 5% per annum. Interest accrued as of December 31, 2006 is $526. The principal and accrued interest is payable by the Company on July 31, 2007. e) On December 15, 2006, the Company received $15,000 from Hokley Limited. The promissory note is unsecured and bears interest at 5% per annum. The principal and accrued interest is payable by the Company on December 15, 2007. f) Included in notes payable at December 31, 2005 were amounts owing to unrelated parties totaling $22,924. These amounts were non-interest bearing, unsecured and had no specified terms of repayment. - 27 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2006 Note 4 Related Party Transactions The Company incurred the following amounts with directors of the Company and a former officer of the Company. Years ended December 31, January 1, 2004 (Date of Inception of Development Stage) to December 31, 2006 2005 2006 Management and consulting fees $ 12,000 $ 12,000 $ 82,678 Wages - - 1,000 $ 12,000 $ 12,000 $ 83,678 At December 31, 2006, accounts payable and accrued liabilities included $19,000 (December 31, 2005 - $7,000) payable to directors and a former officer of the Company. Note 5 Capital Stock On October 31, 2006, the Company declared a one-for-fifty reverse stock split of all of the outstanding common stock, without any change in par value of the shares of common stock. Effective December 18, 2006, the authorized capital was 100,000,000 common shares with a par value of $0.01, with 731,521 shares issued and outstanding. As of November 3, 2005, the Company was indebted to Iris International Holdings (“Iris”) for an amount of $25,000. The promissory note was unsecured, bore interest at 5% per annum and was due in one year. On January 26, 2006, Iris agreed to accept common shares in settlement of the debt owing to them. The Company’s Board of Directors resolved to settle the debt owed to Iris by issuing 2,500,000 pre-split shares of the Company’s common stock at a fair value of $0.01 per share. The number of shares after one-for-fifty reverse stock split is 50,000. Unless otherwise noted, all references to common stock, common shares outstanding, average numbers of common shares outstanding and per share amounts in these financial statements and notes to financial statements have been adjusted to reflect the a one-for-fifty reverse stock split. - 28 - Table of Contents SYNTHENOL INC. (Formerly Legalplay Entertainment Inc.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2006 Note 6 Discontinued Operations On March 1, 2006, the Company determined that it no longer wished to continue with its Skill Poker business and, as a result, agreed to sell all of the issued and outstanding shares of Skill Poker.com Inc., a wholly-owned subsidiary, to a third party for nominal proceeds of $1. As part of the agreement, the purchaser also assumed all of the liabilities of Skill Poker.com Inc. As such, the Company recognized a gain on the disposition of its subsidiary. Proceeds $ 1 Liabilities assumed by purchaser of Skill Poker.com Inc. 29,683 Gain on disposition of subsidiary $ $ 29,684 Note 7 Income Taxes No provision for income taxes has been provided in these financial statements due to the net loss.At December 31, 2006, the Company has net operating loss carryforwards, which begin to expire commencing in 2007, totaling approximately $2,609,000.The potential tax benefit of these losses may be limited due to certain change in ownership provisions under Section 382 of the Internal Revenue Code and similar Canadian provisions. The following is a summary of the Company’s net deferred income tax assets at December 31: 2006 2005 Net operating loss carryforwards $ 2,609,000 $ 2,965,000 Statutory tax rate 34 % 34 % Deferred tax asset 887,060 1,008,100 Valuation allowance (887,060 ) (1,008,100 ) $ – $ – The amount taken into income as deferred income tax assets must reflect that portion of the income tax loss carry forwards that is more likely-than-not to be realized from future operations.The Company has chosen to provide a full valuation allowance against all available income tax loss carry forwards, regardless of their time of expiry. The net decrease in the valuation allowance during the year ended December 31, 2006 was $121,040. - 29 - Table of Contents Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure On July 20, 2006, the Board of Directors agreed, by resolution, to terminate the services of their principal accountant, Amisano Hanson, Chartered Accountants of Vancouver, Canada.They further resolved to hire the accounting firm, Dale Matheson Carr-Hilton LaBonte LLP, Chartered Accountants, as their replacement. The decision to change the certified accountant had nothing to do with the performance of the former accountant’s services.Amisano Hanson’s report in the 2005 Consolidated Financial Statements did not contain an adverse opinion or disclaimer of opinion, nor were the statements modified as to uncertainty, audit scope, or accounting principles. We did not have any disagreements on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Amisano Hanson satisfaction, would have caused them to make reference to the subject matter of the disagreement(s) in connection with their report. The Company has given Amisaon Hansonauthorization to fully respond to the inquiries of the Company’s new accountants, Dale Matheson Carr-Hilton LaBonte LLP, concerning the previous consolidated financial statements audited by Amisano Hanson.There were no limitations placed upon Amisano Hanson, whatsoever. Item 8a. Controls and Procedures (i) We maintain disclosure controls and procedures that are designed to ensure that information we are required to disclose in our Securities Exchange Act of 1934 reports is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to our management, including its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Upon our filing due date of this report, our management carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Exchange Act Rule 13a-15. Based upon the foregoing, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective as of the end ofthe period covered by this Annual Report on Form 10-KSB for the year ended December 31, 2006. (ii) Management has disclosed, based on the Company's most recent valuation of internal control over financial reporting, to the Company's auditors and the audit committee of the Company's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal controls over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal controls over financial reporting. The assessment report due in respect of this item is not required of non-accelerated filers until an annual report is filed for the first fiscal year ending on or after July 15, 2007. (iii) During our fourth fiscal quarter, there were no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any significant deficiencies or material weaknesses of internal controls that would require corrective action. Item 8b. Other Information There is no information required to be disclosed in a report on Form 8-K, during the fourth quarter of the year covered by this Form 10-KSB, which has not already been reported. - 30 - Table of Contents PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act Identification of Directors and Executive Officers Name Age Title Cecil Morris 75 Director / President John Page 77 Director Background of Officers and Directors Cecil Morris Cecil Morris is a retired, freelance business consultant based in Cape Town, South Africa with expertise in software programming and electronics development. Mr. Morris assisted a number of technology companies based in South Africa and internationally during his career and has served as a board member with us since September 10, 2000. On October 31 2006, Mr. Morris was re-elected as President of the Company. John Page Mr. John Page has had extensive business experience in South Africa for the past 45 years.Before retiring in 2002, he operated his own business enterprises. Mr. Page has Board experience as a result of being on the Board of Directors for an international company. On October 31, 2006, Mr. Page was re-elected as director of the Company. Family Relationships There are no family relationships among our directors or executive officers. Involvement in Certain Legal Proceedings To the best of the registrant's knowledge, during the past five years, no director, executive officer, promoter or control person of the Company: (1) has filed a petition under the federal bankruptcy laws or any state insolvency law, nor had a receiver, fiscal agent or similar officer appointed by a court for the business or present of such a person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer within two years before the time of such filing; (2) were convicted in a criminal proceeding or named subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (3) were the subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of the following activities: (i) acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, associated person of any of the foregoing, or as an investment advisor, underwriter, broker or dealer in securities, or as an affiliated person, director of any investment company, or engaging in or continuing any conduct or practice in connection with such activity; (ii) engaging in any type of business practice; - 31 - Table of Contents (iii) engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of federal or state securities laws or federal commodity laws. (4) were the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any federal or state authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described above under this Item, or to be associated with persons engaged in any such activity; (5) were found by a court of competent jurisdiction in a civil action or by the Securities and Exchange Commission to have violated any federal or state securities law and the judgment in such civil finding or find by the Securities and Exchange Commission has not been subsequently reversed, suspended or vacated; (6) were found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated. Compliance with Section 16(A) of the Exchange Act To the best of our knowledge all directors, officers and persons who beneficially owned more than ten percent of our common stock filed timely reports in compliance with Section 16(a). Item 10. Executive Compensation The following table sets forth information with respect to compensation paid by the Company to the Chief Executive Officer and the other highest paid executive officers (the "Named Executive Officer") during the three most recent fiscal years. Summary Compensation Table Long Term Compensation Annual Compensation Awards Payouts (a) (b) (c) (d) (e) (f) (g) (h) (i) Name and Principal Position Year Salary ($) Bonus ($) Other Annual Compen-sation ($) Restricted Stock Awards Securities Underlying Options/SARS (#) LTIP Payouts ($) All Other Compensation ($) Cecil Morris, President and Director (1) 12/31/2003 12/31/2004 2005 2006 $24,000 $6,000 $6,000 $6,000 - John Page Director (2) 2005 2006 $6,000 $6,000 - Mark Glusing Former Pres. and A/CFO (3) 12/31/2003 12/31/2004 2005 2006 $86,427 $46,678 - $15,750 $1,110 - - $300,000 - Gregory Cathcart Former Pres., Director (4) 12/31/2004 2005 2006 - $ 1,000 - (1) Mr. Morris was appointed as a Director on September 10, 2000. On February 22, 2005, Mr. Morris was elected as President of the Company. (2) Mr. Page was appointed as a Director on February 22, 2005. (3) Mr. Glusing was appointed as President on December 13, 2002. He resigned his position as President on December 29, 2004. (4) Mr. Cathcart was appointed as Director and President on December 29, 2004. He resigned as Director and President on February 22, 2005. Mr Cathcart was granted 100,000 shares as Bonus. - 32 - Table of Contents Options/SAR Grants The following table sets forth information with respect to grant the stock appreciation rights by the Company to executive officers during the year 2005. Option/SAR Grants in Last Fiscal Year Name Number of Securities Underlying Options/SARS Granted (#) Percent of Total Options/SARS Granted to Employees in Fiscal Year Exercise or base price ($/Sh) Expiration Date (a) (b) (c) (d) (e) Cecil Morris NIL NIL NIL N/A John Page NIL NIL NIL N/A Note: On December 30, 2004, the Board of Directors resolved to cancel all previously issued options and no options were granted since then. Long-Term Incentive Plan Awards We do not have any long-term incentive plans that provide compensation intended to serve as incentive for performance to occur over a period longer than one fiscal year, whether such performance is measured by reference to our financial performance, stock price or any other measure. Compensation of Directors There are standard arrangements pursuant to which our directors are compensated for services provided as director. We paid the amount of $12,000 (2005: $12,000) to our directors for committee participation or special assignments. Item 11. Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters The following table sets forth the beneficial shareholdings of those persons or entities who beneficially hold five percent or more of our common stock as of December 31, 2006 with the computation being based upon 731,521 shares of common stock being outstanding. - 33 - Table of Contents Name and Address Number of Shares Beneficially Owned Percentage of Class CEDE & Co. P.O. Box 222, Bowling Green Station New York, NY 10274 384,233 52.59% Eurocapital Holdings A.V.V. 7 Abraham de Veerstraat Curaco, Netherlands Antilles 60,068 8.21% Iris International Holdings Limited Le Montaigne 7 Avenue de Grande-Bretagne MC 98000 Monaco. 90,000 12.30% Montilla Capital 7 Abraham de Veerstraat Curaco, Netherlands Antilles 50,000 6.84% PokerSoft Corporation A.V.V. 7 Abraham de Veerstraat Curaco, Netherlands Antilles 60,000 8.20% Security Ownership of Management The following table sets forth the shareholdings of our directors and executive officers as of Dec 31, 2006 based upon nil shares of common stock being outstanding: Name and Address Number of Shares Beneficially Owned Percentage of Class Cecil Morris P.O. Box 1677 Plettenberg Bay, South Africa 6848 13,000 1.78% John Page 22 Upington Street Villiersdorp, South Africa 6848 5,000 0.68% Changes in Control To the knowledge of management, there are no present arrangements or pledges of the Company securities, which may result in a change of control of the Company. - 34 - Table of Contents Securities Authorized for Issuance under Compensatory Plans The following table includes information as of December 31, 2006 for all compensatory plans previously approved by our security holders and all compensatory plans not previously approved by our security holders. Equity Compensation Plan Information Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) Plan Category (a) (b) (c) Equity compensation plans approved by security holders NIL NIL N/A Equity compensation plans not approved by security holders NIL NIL N/A TOTAL NIL NIL N/A 1998 Combined Incentive and Non-Qualified Stock Option Plan The Directors adopted the 1998 Combined Incentive and Non-Qualified Stock Option (the "1998 Plan"), approved by our shareholders on August 21, 1998, to be administered by the Board of Directors or a Committee of the Board of Directors, to provide stock options as means to attract and retain key employees and consultants. The shares to be offered under the 1998 Plan consist of previously un-issued common shares, and are not to exceed 6,000,000 shares in total. The exercise price to be set on granting of the Incentive Stock Options shall not be less than 100% of fair market value on the date of granting and the options may not be for longer than 10 years (110% of fair market value and 5 years in the case of optionees holding more than 10% of the shares of the company).The exercise price to be set on granting of the Non-Qualified Stock Options may be more or less than or equal to the fair market value on the date of granting and the options may not be for longer than 10 years.For both Incentive and Non-Qualified Stock Options, the vesting and exercise schedule may be determined on an individual basis by the Plan Administrator. Item 12. Certain Relationships and Related Transactions Certain Business Relationships In July 1999, we entered into an agreement with Uninet Technologies Inc. (“Uninet”) for the sub-license of the URL www.poker.com. At that time, Michael Jackson was our CEO, Secretary and Director and also a principal and director of Uninet. We paid directly to Michael Jackson 750,0001 shares of our common stock as a finder's fee in connection with entering into the sub-license agreement with Uninet of which half was paid to another director. We were aware that Uninet entered into the initial license agreement with Ala Corp. on the basis that we would immediately enter into a sub-license agreement with Uninet.At the time the agreement between Ala Corp. and Uninet was entered into, Liz Bryce, Ala Corp's principal, owned indirectly 10,9581 shares, or 2.1%, of our common stock and together with her parents owned 33,0681 shares or 6.34% of our common stock. Ala Corp. received a further 15,0001 shares on the transactions with Uninet and us to bring the total number of shares owned by Liz Bryce, through Ala Corp. to be 25,958 shares or, at that time, 4.98% of our issued and outstanding common stock. With her parents and through Ala Corp. Ms. Bryce owned 48,068 shares or 9.23% of our issued and outstanding common stock at the time of the initial license between Ala Corp. and Uninet and the sub-license to us. In addition to the share consideration paid to Mr. Jackson and to Ms. Bryce's company, we are obligated to pay a royalty to Ala Corp. in the amount of 4% of our gross revenue. We paid Ala Corp. $ 89,140 in 2002; $96,328 in 2001; $32,194 in 2000; and $8,000 in 1999. - 35 - Table of Contents Other than as disclosed, there were no other material transactions, series of similar transactions, to which the Company or any of its subsidiaries was or is to be a party, in which the amount involved exceeded $60,000 and in which any director or executive officer, or any security holder who is known to the Company to own of record or beneficially more than five percent of the Company's common stock, or any member of the immediate family of any of the foregoing persons, had a material interest. 1
